DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/2021 and 4/18/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 6, recites “the vacuum degree is qualified through the detection with the vacuum gauge” and should recite - -  a vacuum degree is qualified through a detection with a vacuum gauge - - for proper antecedent basis.
Claim 11, lines 11-12, recite “the operation” and should recite “the S3 operation” for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: refrigerating machine in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For purposes of examination the “refrigerating machine” is considered “a cold head”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11, line 4-7, recite “S2, connecting a vacuum pump with a first vacuum pipe, opening a first stop valve at the same time, vacuumizing a vacuum box through the vacuum pump, stopping relevant operations after the vacuum degree is qualified through the detection with the vacuum gauge, and closing the first stop valve”.  It is unclear as to what is happening at the “same time”.  Is it the “connecting” and “opening” or is it the “opening” and vacuumizing”.  For purposes of examination “S2, connecting a vacuum pump with a first vacuum pipe, opening a first stop valve at the same time, vacuumizing a vacuum box through the vacuum pump, stopping relevant operations after the vacuum degree is qualified through the detection with the vacuum gauge, and closing the first stop valve” will be considered - - S2, connecting a vacuum pump with a first vacuum pipe, opening a first stop valve at the same time as vacuumizing a vacuum box through the vacuum pump; stopping relevant operations after a vacuum degree is qualified through a detection with a vacuum gauge, and closing the first stop valve - - .
	Claim 11, lines 10-11, recite “S3, connecting the vacuum pump with a second vacuum pipe, opening a second stop valve at the same time, vacuumizing a condensing tank, a nitrogen siphon pipe and a liquid nitrogen return pipe through the vacuum pump, and closing the second stop valve after finishing the operation”.  It is unclear as to what is happening at the “same time”.  For purposes of examination “S3, connecting the vacuum pump with a second vacuum pipe, opening a second stop valve at the same time, vacuumizing a condensing tank, a nitrogen siphon pipe and a liquid nitrogen return pipe through the vacuum pump, and closing the second stop valve after finishing the operation” will be considered - - S3, connecting the vacuum pump with a second vacuum pipe, opening a second stop valve at the same time as vacuumizing a condensing tank, a nitrogen siphon pipe, and a liquid nitrogen return pipe through the vacuum pump; and closing the second stop valve after finishing the S3 operation - - .
Allowable Subject Matter
Claims 1-9 are allowed.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: the heat exchanger (8) comprises a connecting seat (81), and a plurality of cooling fins (82) are uniformly arranged on the connecting seat (81); and a cross section of each cooling fin (82) is in an inverted triangular shape or an inverted trapezoidal shape, and an oblique angle of a side surface is 0.25-0.5°; and the cooling fin (82) is provided with a plurality of via holes, the nitrogen siphon pipe passes through the via holes to be inserted into the cooling fin (82), and a plurality of ventilation holes are uniformly arranged on a portion of the nitrogen siphon pipe located between the cooling fins (82) (claim 1) and S2, connecting a vacuum pump with a first vacuum pipe, opening a first stop valve at the same time as vacuumizing a vacuum box through the vacuum pump; stopping relevant operations after a vacuum degree is qualified through a detection with a vacuum gauge, and closing the first stop valve and S3, connecting the vacuum pump with a second vacuum pipe, opening a second stop valve at the same time as vacuumizing a condensing tank, a nitrogen siphon pipe, and a liquid nitrogen return pipe through the vacuum pump; and closing the second stop valve after finishing the S3 operation (claim 11).
Although the closest prior art of record teaches Caron teaches a superconducting bulk cooling apparatus for a high temperature superconducting magnetic levitation vehicle (para. 001) including a refrigeration machine (30) and a tank (32) thermally insulated from an external environment, an inlet pipe and a return pipe to form a circulation loop and Daibo teaches a superconductor cooling system including a vacuum pump (para. 0045 of Daibo), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide the heat exchanger comprises a connecting seat, and a plurality of cooling fins are uniformly arranged on the connecting seat; and a cross section of each cooling fin is in an inverted triangular shape or an inverted trapezoidal shape, and an oblique angle of a side surface is 0.25-0.5°; and the cooling fin is provided with a plurality of via holes, the nitrogen siphon pipe passes through the via holes to be inserted into the cooling fin, and a plurality of ventilation holes are uniformly arranged on a portion of the nitrogen siphon pipe located between the cooling fins (claim 1) and S2, connecting a vacuum pump with a first vacuum pipe, opening a first stop valve at the same time as vacuumizing a vacuum box through the vacuum pump; stopping relevant operations after a vacuum degree is qualified through a detection with a vacuum gauge, and closing the first stop valve and S3, connecting the vacuum pump with a second vacuum pipe, opening a second stop valve at the same time as vacuumizing a condensing tank, a nitrogen siphon pipe, and a liquid nitrogen return pipe through the vacuum pump; and closing the second stop valve after finishing the S3 operation (claim 11), in combination with all other claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harrison (US 2013/0203603) teaches a cooling system for a superconductor including a refrigerating machine and the superconductor in a Dewar.
Caron et al. (US 2018/011505) teaches a magnetic levitation transportation system and method including circulating a cryogenic fluid to cool a superconductor.
Strickland et al. (US 201/0038123) teaches circulating a cryogenic fluid to cool a superconductor.
Harrison (US 2015/0015260) teaches circulating a cryogenic fluid to cool a superconductor inside a Dewar.
Daibo (US 2014/0357492) teaches a superconductor cooling system including a vacuum pump for decompressing a container housing the superconductor.
Strobel et al. (US 2019/0212049) teaches superconductor cooling system including a pump, a refrigerating machine, and a superconductor within a Dewar.
Staines (US 2017/0205124) teaches a superconductor cooling system including a vacuum pump, a refrigerating machine, and  superconductor inside a Dewar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763